Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-07583 HSBC ADVISOR FUNDS TRUST (Exact name of registrant as specified in charter) NEW YORK, NY 10018 (Address of principal executive offices) (Zip code) CITI FUND SERVICES 3 COLUMBUS, OH 43219 (Name and address of agent for service) Registrants telephone number, including area code: 1-800-782-8183 Date of fiscal year end: October 31 Date of reporting period: April 30, 2008 Item 1. Reports to Stockholders. HSBC Investments (USA) Inc. HSBC Investor Family of Funds Semi-Annual Report April 30, 2008 FIXED INCOME FUNDS: HSBC Investor Core Plus Fixed Income Fund (Advisor) HSBC Investor Core Plus Fixed Income Fund HSBC Investor High Yield Fixed Income Fund HSBC Investor Intermediate Duration Fixed Income Fund HSBC Investor New York Tax-Free Bond Fund EQUITY FUNDS: HSBC Investor Growth Fund HSBC Investor Growth and Income Fund HSBC International Equity Fund HSBC Investor Mid-Cap Fund HSBC Investor Opportunity Fund HSBC Investor Opportunity Fund (Advisor) HSBC Investor Overseas Equity Fund HSBC Investor Value Fund Table of Contents HSBC Investor Family of Funds Semi Annual Report - April 30, 2008 Glossary of Terms Chairmans Message 1 Commentary From the Certain parties 2 Portfolio Reviews 3 Portfolio Composition 23 Schedules of Portfolio Investments HSBC Investor New York Tax-Free Bond Fund 25 HSBC Investor Growth and Income Fund 27 HSBC Investor Mid-Cap Fund 28 Statements of Assets and Liabilities 30 Statements of Operations 33 Statements of Changes in Net Assets 36 Financial Highlights 50 Notes to Financial Statements 63 Investment Adviser Contract Approval 74 Table of Shareholder Expenses 75 HSBC Investor Portfolios Schedules of Portfolio Investments HSBC Investor Core Plus Fixed Income Portfolio 79 HSBC Investor High Yield Fixed Income Portfolio 83 HSBC Investor Intermediate Duration Fixed Income Portfolio 89 HSBC Investor Growth Portfolio 92 HSBC Investor International Equity Portfolio 93 HSBC Investor Opportunity Portfolio 95 HSBC Investor Value Portfolio 97 Statements of Assets and Liabilities 98 Statements of Operations Statements of Changes in Net Assets Financial Highlights Notes to Financial Statements Investment Adviser Contract Approval Table of Shareholder Expenses Other Information [This Page Intentionally Left Blank] Glossary of Terms Citigroup U.S. High Yield Market Capped Index , the U.S. High Yield Market Capped Index uses the U.S. High-Yield Market Index as its foundation imposing a cap on the par amount of each issuer in order to limit the impact of large issuers while retaining the characteristics of the issuers distribution across different maturities. The U.S. High-Yield Market Index captures the performance of below-investments-grade debt issued by corporations domiciled in the United States or Canada. The Gross Domestic Product (GDP) is the measure of the market value of the goods and services produced by labor and property in the United States. Lehman Brothers U.S. Aggregate Index is an unmanaged index generally representative of investment-grade fixed-rate debt issues, including government, corporate, asset-backed, and mortgage-backed securities, with maturities of at least one year. Lehman Brothers Intermediate U.S. Aggregate Index is an unmanaged index generally representative of investment-grade issues with maturities between three- and ten-years. Lehman Brothers New York Tax Exempt Index is an unmanaged index composed of investment grade New York tax-exempt securities, all having a $50 million minimum maturity value. Lipper High Current Yield Funds Average is an average of managed mutual funds that aim at high (relative) current yield from fixed income securities, which have no quality or maturity restrictions, and tend to invest in lower grade debt issues. Lipper Intermediate Investment-Grade Debt Funds Average is an average of managed mutual funds that invest at least 65% of their assets in investment-grade debt issues (rated in the top four grades) with dollar-weighted average maturities of five- to ten-years. Lipper International Large-Cap Core Funds Average is an average of managed mutual funds that, by portfolio practice, invest at least 75% of their equity assets in companies strictly outside of the U.S. with market capitalizations (on a three-year weighted basis) above Lippers international large-cap floor. International large-cap core funds typically have an average price-to-cash flow ratio, price-to-book ratio, and three-year sales-per-share growth value compared to their large-cap specific subset of the S&P/Citigroup World ex-U.S. BMI. Lipper Large-Cap Core Funds Average is an average of managed mutual of managed funds that, by portfolio practice, invest at least 75% of their equity assets in companies with market capitalizations (on a three-year weighted basis) greater than 300% of the dollar-weighted median market capitalization of the Standard & Poors Mid-Cap 400 Index. Lipper Large-Cap Growth Funds Average is an average of managed mutual funds that, by portfolio practice, invest at least 75% of their equity assets in companies with market capitalizations (on a three-year weighted basis) greater than 300% of the dollar-weighted median market capitalization of the middle 1,000 securities of the S&P SuperComposite 1500 Index. Large-cap growth funds typically have an above-average price-to-earnings ratio, price-to-book ratio, and three-year sales-per-share growth value, compared to the S&P 500 Index. Lipper Mid-Cap Growth Funds Average is an average of managed mutual of managed funds that, by portfolio practice, invest at least 75% of their equity assets in companies with market capitalizations (on a three-year weighted basis) of less than 300% of the dollar-weighted median market capitalization of the Standard & Poors MidCap 400 Index. Lipper Multi-Cap Value Funds Average is an average of managed mutual of managed funds that, by portfolio practice, invest in a variety of market capitalization ranges, without concentrating 75% of their equity assets in any one market capitalization range over an extended period of time. Multi-Cap funds will generally have between 25% to 75% of their assets invested in companies with market capitalizations (on a three-year weighted basis) above 300% of the dollar-weighted median market capitalization of the S&P MidCap 400 Index.
